In an action for damages for personal injuries, plaintiff appeals from an order denying his motion for a preference. Order reversed on the facts, without costs, and motion granted, without costs, the case to be set for trial during the October, 1939, term of the court on a day to be fixed by the justice presiding in the calendar part thereof. In our opinion, in the exercises of sound discretion the preference should have been granted for the October, 1939, term. The plaintiff’s age and physical condition warrant the granting of the preference. Lazansky, P. J., Carswell, Johnston, Adel and Taylor, JJ., concur.